Detailed Office Action
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 09-03-2021 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1-4, 6, 8-12, 14, 16-24 are pending. Claims 5, 7, 13, and 15 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09-03-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 09-03-2021 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. 	Applicant has amended claims 1, 6, 9 and 14 as well as cancelled Claims 5, 7, 13 and 15 and added new claims 16-24. Applicant has added allowable limitations to independent claims 1 and 9 to expedite allowance of the instant application.  Further Applicant’s 

Applicant has amended claims 1, 6, 9 and 14 as well as cancelled Claims 5, 7, 13 and 15 and added new claims 16-24. Applicant has added allowable limitations to independent claims 1 and 9 to expedite allowance of the instant application. Applicant arguments filed on 09-03-2021 under remark regarding allowable limitations “the rear support structure comprises a parietal portion adapted to engage the user’s head along a portion of each parietal bone;  opposing temporal connectors structured and arranged to interconnect the rear support structure to the head-mounted display unit, the opposing temporal connectors adapted to be disposed on opposing sides of the user’s head and extend along the temporal regions of the user’s head;: and a forehead support connector that extends generally along and in the direction of the sagittal plane and connects the parietal portion to a superior edge region of the head-mounted display unit, wherein of the rear support structure, the opposing temporal connectors, and the forehead support connector comprises a textile material configured to conform to the user’s head” are persuasive; as after further extensive search and consideration, independent claims 1 and 9 does overcome the non-final rejection mailed on 05-14-2021; which puts application number 16,865,526 in condition for allowance. 

Allowable Subject Matter
Claims 1-4, 6, 8-12, 14, 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claims 1, 6, 9 and 14 as well as cancelled Claims 5, 7, 13 and 15 and added new claims 16-24. Applicant has added allowable limitations to independent claims 1 and 9 to expedite allowance of the instant application. Applicant’s arguments filed on 09-03-2021 are convincing. As argued by applicant in remarks of 09-03-2021 under claim rejection page 6, last paragraph, line 1, page 7, paragraph 1, lines 9, 16, 17; and after further consideration and extensive search the prior art of Hatfield Dustin A et al. (US 20200233453 A1) in view of Kierrily Michele HASKARD et al. (US 20140026890 A1), ARAKI Takamasa et al. (US 20170017085 A1) and Lang Philipp K (US 20190333480 A1) with all the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
the rear support structure comprises a parietal portion adapted to engage the user’s head along a portion of each parietal bone;  opposing temporal connectors structured and arranged to interconnect the rear support structure to the head-mounted display unit, the opposing temporal connectors adapted to be disposed on opposing sides of the user’s head and extend along the temporal regions of the user’s head;: and a forehead support connector that extends generally along and in the direction of the sagittal plane and connects the parietal portion to a superior edge region of the head-mounted display unit, wherein of the rear support structure, the opposing temporal connectors, and the forehead support connector comprises a textile material configured to conform to the user’s head.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

10-12-2021